DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 8/12/2022. Claims 1, 8 and 15 have been amended. Claims 1-20 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, device claims 1-7 are directed to a processing system including a processor; a human-machine interface coupled to the processor; and a memory that stores executable instructions, machine-readable medium claims 8-14 are directed to executable instructions, and method claims 15-20 are directed to a series of steps. Thus the claims are directed to a machine, manufacture, and process, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite task management, including retrieving, presenting, detecting, performing, determining, and presenting steps.  
The limitations of retrieving, presenting, detecting, performing, determining, and presenting, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite retrieving a list of steps to perform a task; presenting at least one instruction at the human-machine interface to perform a first step of the list of steps; detecting completion of the first step of the list of steps: performing a second step of the list of steps; determining a first time at which a third step of the list of steps should be completed; and presenting at least one additional instruction at the human-machine interface to perform the third step of the list of steps.
That is, other than reciting a processing system including a processor; a human-machine interface coupled to the processor; and a memory that stores executable instructions, a task server over a communication network, and a task sensor, the claim limitations merely cover managing interaction between people, including following rules or instructions, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims a processing system including a processor; a human-machine interface coupled to the processor; and a memory that stores executable instructions, a task server over a communication network, and a task sensor. The a processing system including a processor; a human-machine interface coupled to the processor; and a memory that stores executable instructions, a task server over a communication network, and a task sensor in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processing system including a processor; a human-machine interface coupled to the processor; and a memory that stores executable instructions, a task server over a communication network, and a task sensor amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2-4 further describe the presenting at the human-machine interface and detecting the completion of the first step of the list of steps. Claims 5-7 recite additional receiving and determining steps. Similarly, dependent claims 9-14 and 17-20 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, a processing system including a processor; a human-machine interface coupled to the processor; and a memory that stores executable instructions, a task server over a communication network, and a task sensor.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 00070 of the specification, “With reference again to FIG. 4, the example environment can comprise a computer 402, the computer 402 comprising a processing unit 404, a system memory 406 and a system bus 408. The system bus 408 couples system components including, but not limited to, the system memory 406 to the processing unit 404. The processing unit 404 can be any of various commercially available processors. Dual microprocessors and other multiprocessor architectures can also be employed as the processing unit 404.”
Moreover, as discussed in paragraph 00030 of the specification, “Task sensors 272A may be any type of sensor capable of providing information. Examples include, a camera, a microphone, a temperature sensor, a humidity sensor, a global positioning system (GPS) sensor, a compass, a timer, an accelerometer, etc.”
Here, the task sensors merely function as obvious data gathering mechanisms.  This type of data gathering is similar to that seen in Content Extraction v. Wells Fargo Bank (Fed. Cir. Dec. 23, 2014), which found that a scanner using known OCR technology was not significantly more than the abstract idea.
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard et al (US 20150153571 A1), in view of Bronicki et al (US 20210374783 A1).
As per claim 1, Ballard et al disclose a device comprising: a processing system including a processor; a human-machine interface coupled to the processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (i.e., a device may provide various menus from which a user may select. For example, in one embodiment, a wearable augmented reality device, ¶ 0062. system 100 for implementing the disclosed embodiments. In one aspect, system 100 may include a server system 110, a user system 120, and network 130, ¶ 0066), the operations comprising:
retrieving a list of steps to perform a task from a task server over a communication network (i.e., server system 110 may provide information including multiple steps (e.g., a list of the required steps) to perform a task in one or more messages transmitted to AR device 200, ¶ 0281);
presenting at least one instruction at the human-machine interface to perform a first step of the list of steps (i.e., AR device 200 may download tasks and workflows prior to the commencement of the work. AR device 200 may then provide instructions (e.g., images, video, text, audio, etc.) for one or more steps of the tasks, ¶ 0269);
obtaining sensor information from a task sensor (i.e., in order to perform various tasks and/or access various features, such as locking and unlocking AR device 200, user 1501 may move his or her head and/or eyes to various orientations within a three-dimensional coordinate system. As described above, one or more sensors included in AR device 200 may be configured to detect the viewing direction of user 1501. The sensors may then output information indicative of the viewing direction to a processor device, such as microprocessor 208 shown in FIG. 2, ¶ 0231);
detecting completion of the first step of the list of steps based on the sensor information (i.e., the user of AR device 200 may confirm completion of a step of the task by taking certain actions associated with a data input device of AR device 200. For example, the data input device (e.g., microphone 205) may include a voice recognition module configured to determine whether the user has audibly confirmed completion of a task step. In such an embodiment, the user may issue a voice command to confirm completion of the task step when the step is completed. As another example, the user may press a button on AR device 200 to confirm completion of a task step. In another example, a text command, icon, or check-box may be displayed on display 204 for the user to select and confirm completion of a task step. In other embodiments, the processing device may determine completion of a task step by detecting that the step provided by server system 110 has been performed, ¶ 0277);
performing a second step of the list of steps (i.e., After the next step in the task is performed, the data input device of AR device 200 may be configured to capture information relating to the progress of the task, ¶ 0278);
and presenting at least one additional instruction at the human-machine interface to perform the third step of the list of steps (i.e., server system 110 may provide a video instruction for performing a next step in the task to AR device 200. Alternatively, AR device 200 may retrieve a video instruction for performing a next step in the task from a memory included in AR device 200. The video instruction may include a video presentation of how the next step in the task should be conducted, ¶ 0289).
Ballard et al does not disclose determining a first time at which a third step of the list of steps should be completed.
Bronicki et al disclose in some embodiments, the planned adjustments may be associated with target or required completion times. For example, the series of planned adjustments may be scheduled to reach compliance with target planogram 2750 by a specified date (¶ 0410).
Ballard et al and Bronicki et al are concerned with effective task management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining a first time at which a third step of the list of steps should be completed in Ballard et al, as seen in Bronicki et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, Ballard et al disclose the presenting at the human-machine interface comprises presenting an audible sound (i.e., For example, display 204 may display options such as opening an application, providing audio output of text, and/or moving the menu item to the center of the display, ¶ 0143).
As per claim 3, Ballard et al disclose the detecting the completion of the first step of the list of steps comprises receiving input at the human-machine interface (i.e., At step 1904, when the steps of the task are completed, server system 110 may send an indication to AR device 200 indicating that the task is completed. In some embodiments, server system 110 may provide automatic confirmation of step and/or task completion (e.g., based on images, text, and/or video transmitted to server system 110), ¶ 0282).
As per claim 4, Ballard et al disclose the detecting the completion of the first step of the list of steps comprises analyzing a video signal (i.e., In some embodiments, server system 110 may provide automatic confirmation of step and/or task completion (e.g., based on images, text, and/or video transmitted to server system 110), ¶ 0282).
As per claim 5, Ballard et al disclose the operations further comprise receiving at the human-machine interface, a request to modify a pace at which instructions are provided (i.e., via a user interface of the workstation, the operator may send one or more auxiliary instructions to supplement and/or modify instructions being sent to AR device 200, ¶ 0285).
As per claim 6, Ballard et al disclose the operations further comprise receiving at the human-machine interface, a request for modified instructions (i.e., via a user interface of the workstation, the operator may send one or more auxiliary instructions to supplement and/or modify instructions being sent to AR device 200, ¶ 0285).
As per claim 7, Ballard et al disclose the operations further comprise determining which steps of the list of steps may be performed by the device (i.e., server system 110 may provide information including multiple steps (e.g., a list of the required steps) to perform a task in one or more messages transmitted to AR device 200. AR device 200 may correspondingly display the required steps on display 204. After the steps in the task are completed, AR device 200 may send updated information relating to the progress of the task to server system 110, ¶ 0281).
As per claim 16, Ballard et al disclose the method is performed by a virtual assistant executing on the processing system (i.e., server system 110 may determine whether AR device 200 or a user of AR device 200 is authorized to perform the task based on the received identifier of AR device 200, ¶ 0271).
Claims 8-14 are rejected based upon the same rationale as the rejection of claims 1-7, respectively, since they are the machine-readable medium claims corresponding to the device claims.
Claims 15 and 17-20 are rejected based upon the same rationale as the rejection of claims 1-5, respectively, since they are the method claims corresponding to the device claims.

Response to Arguments
 	In the Remarks, Applicant argues the Office must provide evidence that a claim is directed to an abstract idea. The July 2015 Update states that "[b]ecause the courts declined to define abstract ideas, other than by example, the 2014 [Interim Guidance] instructs Examiners to refer to the body of case law precedent in order to identify abstract ideas by way of comparison to concepts already found to be abstract." July 2015 Update, at 3 (emphasis added). This instruction "is meant to guide examiners and ensure that a claimed concept is not identified as an abstract idea unless it is similar to at least one concept that the courts have identified as an abstract idea."
In the current Office Action, the Office asserts that claims 1-20 are allegedly directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea of methods of organizing human activity. Applicants respectfully disagree. The claims of the present application require new techniques as explained below. Applicant respectfully submits that there are no court decisions in which the entirety (excluding their respective preambles) of independent claims 1, 8 and 15 are identified as an abstract idea. Thus, Applicant respectfully submits that the Office has failed to establish a prima facie case that the claims are directed to an abstract idea under step 1 of the Mayo Test, and Applicant respectfully requests that the Office clarify or withdraw the rejections for patent-ineligible subject matter.
Furthermore, the Court of Appeals for the Federal Circuit has held that "claims directed to software, as opposed to hardware, are [not thought to be] inherently abstract and therefore only properly analyzed at the second step of the Alice analysis." Enfish, LLC v. Microsoft Corp., et al., No. 2015-1244 at 11 (Fed. Cir. May 12, 2016). The Court explained that "[s]oftware can make non-abstract improvements to computer technology just as hardware improvements can and sometimes the improvements can be accomplished through either route." Id. Thus, the inquiry should "determine whether the focus of the claims is on a specific asserted improvement in computer capabilities . . . or instead, on a process that qualifies as an 'abstract idea' for which computers are invoked merely as a tool." Id. The elements of the independent claims of determining an attribution window of each of two different advertising campaigns and adjusting one advertising campaign based on it having a larger attribution window to the advertising mediums of the other advertising campaign to increase its effectiveness directs the claim not to an abstract idea.
Moreover, even if the independent claims are deemed to be directed to an abstract idea, the independent claims recite additional elements that amount to significantly more than the asserted abstract idea, which thus renders the claims patent eligible. Independent claims 1, 8, and 15 recite features that are not well-understood, routine and conventional and therefore are additional elements in the claim that amount to significantly more than a judicial exception. Further, independent claims 1, 8, and 18 solve the problem of completing tasks as well as detecting completion of steps of tasks utilizing a task sensor. Thus, independent claims 1, 8, and 15 solve a unique problem rooted in the Internet to overcome a problem specifically arising in the realm of computing devices, sensors, and communication networks.
As such and as further explained above, at least these features of claims 1, 15, and 19 are additional features which are not well-understood, routine and conventional and therefore are additional elements in the claim that amount to significantly more than a judicial exception. In view of Berkheimer v. HP, Applicant believes that the claimed invention does not comprise well- understood or conventional activity, especially in light of the absence of a prima facie case of obviousness directed to the features recited in independent claims 1, 15 and 19. For at least these reasons, independent claims 1, 15, and 19 and their dependent claims recite statutory subject matter and are in compliance with 35 U.S.C. § 101. 
Moreover, independent claim 1, in accordance with MPEP 2106.05(a), recite an "improve[ment of] the function of the computer ... or any other technology or technical field" by improving the completion of tasks utilizing a task sensor. The amendments to the claim solve the technical problem in the technology field of completing tasks utilizing a task sensor, thereby integrating the independent claims 1, 15, and 19 as well as their dependent claims into an integrated practical solution. The Examiner respectfully disagrees.
As an initial point, the 2019 PEG is now applicable to Applicant’s claims under the 35 USC 101 Alice two-prong analysis. The 2019 PEG revises the procedure at Step 2A for determining whether a claim is “directed to” an exception, by creating a new two-prong inquiry. The 2019 PEG also groups abstract ideas.  As discussed in the updated rejection, the claim limitations merely cover managing personal relationships or interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The 2019 PEG is consistent with the Supreme Court and Federal Circuit subject matter eligibility decisions.
Moreover, and as discussed in the October 2019 Update, regarding the requirements of a prima facie case, here, the rejection identifies the judicial exception (i.e., abstract idea enumerated in Section I of the 2019 PEG) by referring to what is recited (i.e., set forth or described) in the claim and explaining why it is considered to be an exception (Step 2A Prong One). 
In addition, the rejection identifies any additional elements recited in the claim beyond the judicial exception and evaluate the integration of the judicial exception into a practical application by explaining that 1) there are no additional elements in the claim; or 2) the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG (Step 2A Prong Two).
Finally, the rejection sets forth an explanation of why the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the exception (Step 2B).
The Federal Circuit in Enfish stated that certain claims directed to improvements in computer related technology, including claims directed to software, are not necessarily abstract (Step 2A). The court specifically noted that some improvements in computer-related technology, such as chip architecture or an LED display, when appropriately claimed, are undoubtedly not abstract.  Explaining that software can make non-abstract improvements to computer technology just as hardware can, the court noted that claims directed to software, as opposed to hardware, also are not inherently abstract. In particular, a claim directed to an improvement to computer-related technology (e.g., computer functionality) is likely not similar to claims that have previously been identified as abstract by the courts.
Here, contrary to the claims as seen in Enfish, the claims provide no improvements in computer-related technology, such as chip architecture or an LED display.  
Specifically, the claims of the patents at issue in Enfish describe the steps of configuring a computer memory in accordance with a self-referential table, in both method claims and system claims that invoke 35 U.S.C. § 112(1). The court asked whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database), or instead on a process that qualifies as an "abstract idea" for which computers are invoked merely as a tool. To make the determination of whether these claims are directed to an improvement in existing computer technology, the court looked to the teachings of the specification. 
Specifically, the court identified the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. It was noted that the improvement does not need to be defined by reference to "physical" components. Instead, the improvement here is defined by logical structures and processes, rather than particular physical features. 
Contrarily, here, there are no specification “teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements,” nor is there any improvement here defined by logical structures and processes.  
The Federal Circuit stated that the Enfish claims were not ones in which general-purpose computer components are added after the fact to a fundamental economic practice or mathematical equation, but were directed to a specific implementation of a solution to a problem in the software arts, and concluded that the Enfish claims were thus not directed to an abstract idea (under Step 2A).
However, in this case, general-purpose computer components (i.e., figure 4) added after the fact to an abstract idea, do not amount to significantly more than the recited judicial exception.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include a processing system including a processor; a human-machine interface coupled to the processor; and a memory that stores executable instructions, a task server over a communication network, and a task sensor.
The a processing system including a processor; a human-machine interface coupled to the processor; and a memory that stores executable instructions, a task server over a communication network, and a task sensor in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., a processing system including a processor; a human-machine interface coupled to the processor; and a memory that stores executable instructions, a task server over a communication network, and a task sensor).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Moreover, as discussed in paragraph 00030 of the specification, “Task sensors 272A may be any type of sensor capable of providing information. Examples include, a camera, a microphone, a temperature sensor, a humidity sensor, a global positioning system (GPS) sensor, a compass, a timer, an accelerometer, etc.”
Here, the task sensors merely function as obvious data gathering mechanisms.  This type of data gathering is similar to that seen in Content Extraction v. Wells Fargo Bank (Fed. Cir. Dec. 23, 2014), which found that a scanner using known OCR technology was not significantly more than the abstract idea.
Additionally, with respect to the Berkheimer court case, in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds 1) an explanation based on an express statement in the specification (e.g., citation to a relevant portion of the specification) that demonstrates the well-understood, routine, conventional nature of the additional element(s).
However, here the 101 rejection never indicated that the additional elements, cited in step 2B of the analysis, are “well-understood, routine or conventional,” so Applicant’s arguments are moot, since the Berkheimer Memorandum is not applicable.
Applicant also argues the cited portions of Ballard do not describe or suggest obtaining sensor information from a task sensor over the communication network, and detecting completion of the first step of the list of steps based on the sensor information, as recited in amended independent claim 1. 
Further, the cited portions of Ballard and Bronicki do not describe or suggest obtaining sensor information from a task sensor over the communication network, and detecting completion of the first step of the list of steps based on the sensor information, as recited in amended independent claim 8. In addition, the cited portions of Ballard and Bronicki do not describe or suggest obtaining, by the processing system, sensor information from a task sensor over the communication network, and detecting, by the processing system, completion of the first step of the list of steps based on the sensor information, as recited in amended independent claim 15. The Examiner respectfully disagrees.
Contrary to Applicant’s assertion, and as discussed in the updated rejection, Ballard et al disclose obtaining sensor information from a task sensor (i.e., in order to perform various tasks and/or access various features, such as locking and unlocking AR device 200, user 1501 may move his or her head and/or eyes to various orientations within a three-dimensional coordinate system. As described above, one or more sensors included in AR device 200 may be configured to detect the viewing direction of user 1501. The sensors may then output information indicative of the viewing direction to a processor device, such as microprocessor 208 shown in FIG. 2, ¶ 0231); and
detecting completion of the first step of the list of steps based on the sensor information (i.e., the user of AR device 200 may confirm completion of a step of the task by taking certain actions associated with a data input device of AR device 200. For example, the data input device (e.g., microphone 205) may include a voice recognition module configured to determine whether the user has audibly confirmed completion of a task step. In such an embodiment, the user may issue a voice command to confirm completion of the task step when the step is completed. As another example, the user may press a button on AR device 200 to confirm completion of a task step. In another example, a text command, icon, or check-box may be displayed on display 204 for the user to select and confirm completion of a task step. In other embodiments, the processing device may determine completion of a task step by detecting that the step provided by server system 110 has been performed, ¶ 0277).

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        November 15, 2022